       Case 5:20-cv-04045-LHK Document 56 Filed 04/30/21 Page 1 of 4



 1   KAREN G. JOHNSON-MCKEWAN (STATE BAR NO. 121570)
     kjohnson-mckewan@orrick.com
 2   SARAH K. MULLINS (STATE BAR NO. 324558)
     sarahmullins@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building, 405 Howard Street
 4   San Francisco, CA 94105-2669
     Telephone:    +1 415 773 5700
 5   Facsimile:    +1 415 773 5759

 6
     Attorneys for Defendant
 7   SANTA CLARA UNIVERSITY

 8

 9
10
                                   UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
     LILAS ABUELHAWA, KELLY WYNNE,                Case No. 5:20-cv-04045-LHK
13   and LEONARDO KIM, individually and on
     behalf of all others similarly situated,     STIPULATION AND JOINT REQUEST
14                                                TO EXTEND TIME TO RESPOND TO
                     Plaintiffs,                  SECOND AMENDED COMPLAINT
15
           v.
16
     SANTA CLARA UNIVERSITY,
17
                     Defendant.
18

19
20

21

22

23

24

25

26

27

28
                                                               STIPULATION AND JOINT REQUEST TO
                                                                             EXTEND DEADLINES
                                                                                 5:20-cv-04045-LHK
        Case 5:20-cv-04045-LHK Document 56 Filed 04/30/21 Page 2 of 4



 1           Pursuant to Local Civil Rules 6-2 and 6-3, Plaintiffs Lilas Abuelhawa, Kelly Wynne, and

 2   Leonardo Kim (collectively, “Plaintiffs”), and Defendant Santa Clara University hereby move the

 3   Court for an order extending deadlines imposed by the Federal Rules of Civil Procedure, as

 4   detailed below. The parties stipulate, subject to approval of the Court, as follows:

 5           1.       Plaintiffs filed this action on June 1, 2020.

 6           2.       Plaintiffs filed a first amended complaint on October 16, 2020.

 7           3.       Defendant filed a motion to dismiss the first amended complaint on November 9,

 8   2020.

 9           4.       This Court granted Defendant’s motion to dismiss, with leave to amend, on March
10   29, 2021.

11           5.       On April 27, 2021, Plaintiffs filed a timely second amended complaint.

12           6.       Because Plaintiffs have added several new allegations to the complaint that

13   Defendant needs to evaluate and due to the schedules of the parties’ attorneys of record that will

14   affect the parties’ abilities to brief a new motion to dismiss in the time allotted by the Federal

15   Rules of Civil Procedure and the Northern District of California’s Civil Local Rules, the parties

16   have met and conferred in good faith and have agreed, subject to the court’s approval, to the

17   following briefing schedule:

18    Date                      Event
19    May 28, 2021              Deadline for Defendant to file a motion to dismiss
      June 28, 2021             Deadline for Plaintiffs to file opposition to Defendant’s motion to
20                              dismiss
      July 12, 2021             Deadline for Defendant to file a reply to Plaintiffs’ opposition to
21                              Defendant’s motion to dismiss
22           7.       The parties request no other adjustments to case deadlines at this time. This Court
23   granted the parties’ two previous requests, dated September 8, 2020 and October 16, 2020, to
24   adjust the case schedule and enlarged Defendant’s deadline to file a motion to dismiss the
25   complaint, Plaintiffs’ deadline to oppose that motion, and Defendant’s deadline to reply to the
26   Plaintiffs’ opposition.
27           8.       This Stipulation will not affect any other Court-ordered or other deadlines.
28
                                                                          STIPULATION AND JOINT REQUEST TO
                                                                                        EXTEND DEADLINES
                                                                                            5:20-cv-04045-LHK
        Case 5:20-cv-04045-LHK Document 56 Filed 04/30/21 Page 3 of 4



 1          9.      In compliance with Local Rule 5-1(i), the filer of this document attests that all

 2   signatories listed have concurred in the filing of this document.

 3

 4   Dated: April 30, 2021                              KAREN G. JOHNSON-MCKEWAN
                                                        SARAH K. MULLINS
 5                                                      Orrick, Herrington & Sutcliffe LLP
 6

 7                                                      By: /s/ Karen G. Johnson-McKewan
                                                               KAREN G. JOHNSON-MCKEWAN
 8                                                                   Attorneys for Defendant
                                                                      Santa Clara University
 9
10
                                                        L. TIMOTHY FISHER
11                                                      JOEL D. SMITH
                                                        SARAH N. WESTCOT
12                                                      Bursor & Fisher, P.A.
13

14                                                      By: /s/ Joel D. Smith
                                                                         JOEL D. SMITH
15                                                                    Attorneys for Plaintiffs
                                                                Student A, Student B, and Student C
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                         STIPULATION AND JOINT REQUEST TO
                                                     -3-                               EXTEND DEADLINES
                                                                                          5:20-CV-04045-LHK
       Case 5:20-cv-04045-LHK Document 56 Filed 04/30/21 Page 4 of 4



 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: ____________________                   ___________________________
                                                   The Honorable Lucy H. Koh
 4                                                 United States District Judge

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        STIPULATION AND JOINT REQUEST TO
                                         -4-                          EXTEND DEADLINES
                                                                         5:20-CV-04045-LHK
